Citation Nr: 9902342	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  91-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to a compensable evaluation for a service-
connected status postoperative fracture of the distal tip of 
the right clavicle.

3.  Entitlement to a compensable evaluation for a service-
connected status postoperative fracture of the right wrist.

4.  Entitlement to a compensable evaluation for the service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970, and from July 1971 to March 1979.  This appeal 
arises from a June 1989 rating decision of the Jackson, 
Mississippi, regional office (RO) which denied service 
connection for cardiovascular disease, and which assigned 
noncompensable evaluations for a status postoperative 
fracture of the distal tip of the right clavicle and a status 
postoperative fracture of the right wrist, after granting 
service connection for the same.  The notice of disagreement 
was received in July 1989.  The statement of the case was 
issued in August 1989.  The veterans substantive appeal was 
received in August 1989.

This matter was Remanded by the undersigned in April 1992 and 
December 1993 for the purpose of obtaining additional factual 
and medical evidence, and it has been returned to the Board 
of Veterans Appeals (Board) for appellate review.

In July 1996, the Board requested an advisory opinion from an 
independent medical expert with regard to the etiology of the 
veterans cardiovascular disease.  This opinion was rendered 
in July 1997 and has been associated with the record.  
Thereafter, the Board referred this case to the Veterans 
Health Administration of the U.S. Department of Veterans 
Affairs (VA) for an advisory opinion from a medical expert in 
February 1998.  This opinion was rendered in September 1998 
and has been associated with the record.  After developing 
additional evidence in this case, the Board, in accordance 
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
appellant's representative in an October 1998 letter of the 
additional evidence developed, and provided an opportunity to 
respond and/or submit additional evidence.  The 
representative responded in November 1998.  No additional 
evidence was submitted.

In view of the Boards finding that additional development is 
warranted, the issues of compensable evaluations for a status 
postoperative fracture of the distal tip of the right 
clavicle and a status postoperative fracture of the right 
wrist and a compensable evaluation for the service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 will 
be discussed in the Remand portion of this decision.

Finally, the Board observes that the veteran raised the claim 
of service connection for cardiovascular disease as secondary 
to exposure to herbicide agents in August 1989.  In its April 
1992 Remand, the issue was referred to the RO for the 
appropriate action.  The claim has yet to have been properly 
developed.  Nevertheless, the issue of veterans entitlement 
to service connection for cardiovascular disease as secondary 
to exposure to herbicide agents is not inextricably 
intertwined with the current appeal.  As such, the issue is 
again referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veterans claim is plausible, and the VA has obtained 
sufficient evidence for an equitable disposition of his 
claim.

2.  The veteran has been diagnosed as having arteriosclerotic 
cardiovascular disease.

3.  The veterans current arteriosclerotic cardiovascular 
disease unequivocally existed prior to service and is not 
shown to have increased in severity beyond normal progression 
during his periods of service.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection, and the Department has satisfied the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1998).

2.  The veterans cardiovascular disease, which clearly and 
unmistakably existed prior to service, was not aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304(b), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Medical examinations conducted in April 1970 and June 1971 
indicated that the veterans heart and vascular system were 
normal.  Respectively, his blood pressure was recorded as 
being 134/76 and 132/66.  

In May 1972, he was seen for complaints of left chest pain 
with radiation to his left arm.  He said that he could feel 
his heart pounding.  The veteran had a normal sinus rhythm 
without murmur at slow rate.  After exercise, he had a normal 
sinus rhythm without murmur or irregularity.  He was seen for 
similar complaints in November 1975 and January 1979.  Blood 
pressure readings taken in January 1979 were 128/86 while 
sitting, 132/80 while lying, and 122/96 while standing.  He 
was referred for a electrocardiogram Treadmill.

On a Report of Medical Examination pending discharge, the 
veterans heart and vascular system were normal.  His blood 
pressure was 142/88.  He stated that his blood pressure had 
been high previously, but that it had returned to a normal 
level.  The veteran was referred to the internal medicine 
clinic.

An internal medicine consultation report prepared in March 
1979 revealed that there was no evidence of cardiovascular 
disease.  His risk factors were noted to be positive for 
smoking and family history.  A chest x-ray taken at that time 
was considered to be within normal limits.  Similarly, an 
electrocardiogram was interpreted as normal.  His blood 
pressure was 128/75.  

In August 1988, the veteran filed a claim for non-service 
connected pension benefits.  

The veteran was afforded a VA general medical examination in 
June 1988.  He indicated that he had suffered a heart attack 
in April 1986, and that he underwent catheterization and 
angioplasty that same month.  He also reported that he had 
had a quintuple coronary artery bypass graft in July 1987.  
He stated that he continued to experience chest pains and 
left ear pain on a daily basis.  He said that the chest pain 
was usually bought on by stress, exercise, and missing meals.  
The veterans blood pressure was 134/80 while sitting and 
140/80 while lying.  A chest x-ray showed the cardiac 
silhouette to be within normal limits.  His cholesterol was 
348.  The diagnosis was arteriosclerotic cardiovascular 
disease, status post myocardial infarction, status post 
angioplasty, status post coronary artery bypass graft, and 
hypercholesterolemia.

Medical records from St. Dominic Hospital dated in July 1987 
show that the veteran was evaluated for arteriosclerotic 
cardiovascular disease, and that he underwent coronary artery 
bypass grafting.  He was noted to have had a myocardial 
infarction in 1986 and a long history of smoking.  There were 
no references to his military service or the etiology of his 
heart condition.

In April 1989, the veteran filed a claim for service 
connection for heart disease.  He argued that he was seen for 
complaints of chest pain with radiation into his left arm 
from May 1972 until separation.  He maintained that his 
normal stress test in service was not conclusive in 
determining that he did not have a heart problem.  

By a rating action dated in June 1989, service connection for 
heart disease was denied.  The RO found that there was no 
evidence that the veteran was diagnosed as having heart 
disease in service or within the one (1) year presumptive 
period.

The veteran was afforded a personal hearing before the RO in 
November 1989.  He contended that a review of his claims 
folder and service medical records clearly showed his 
diagnosed cardiovascular disease had its onset during his 
military service.  He stated that his in service complaints 
of chest pain with radiation to his left arm and epigastric 
discomfort were the first signs/symptoms of his impending 
heart problems.  He averred that the electrocardiogram 
performed in service did not serve as conclusive evidence 
that his heart was normal.  He asserted that the findings of 
an electrocardiograms could be extremely deceptive.  Despite 
his ongoing problem with chest and arm pain, the veteran 
testified that he did not seek post-service treatment for his 
cardiovascular disability until 1984.  He said that he was 
treated at that time for cardiovascular and gastrointestinal 
complaints by a Dr. Blaylock.  He further intimated that 
there were other post-service medical records that had yet to 
be obtained by the RO.

In support of his claim, the veteran submitted medical 
records from Darrell N. Blaylock, M.D., dated from April 1984 
to July 1984.  Those records show that the veteran was 
evaluated for complaints of chest pain in April 1984.  An 
upper gastrointestinal series of x-ray studies revealed a 
hiatal hernia.  He was placed on Lopid 2 for his 
triglycerides and cholesterol and on Reglan for his chest 
symptoms.  An electrocardiogram performed in April 1984 was 
normal.  Similarly, a cardiac examination conducted by James 
C. Hays, M.D., in July 1984 was said to have been entirely 
normal.

The hearing officer denied service connection for heart 
disease in August 1990.  She held that the evidence of record 
did not provide clinical objective findings of heart disease 
during service or within one (1) year of discharge.  The 
veteran was issued a supplemental statement of the case in 
November 1990.

In April 1992, the matter was Remanded by the Board for the 
purpose of obtaining additional factual and medical evidence.  
Specifically, the Board determined that it was not clear 
whether all records of treatment of the veteran by Dr. 
Blaylock, the Jackson Heart Clinic, and Delta Medical Center 
had been obtained.  The RO was told to obtain those records 
and any other records referenced by the veteran.

Medical records from Darrell N. Blaylock, M.D., Delta Medical 
Center, McKamy Smith, M.D., of the Jackson Heart Clinic, and 
St. Dominic Hospital dated from April 1984 to March 1988 were 
associated with the claims folder.  Those records show that 
the veteran was followed for complaints of recurrent left-
sided chest and ear pain that were attributed, in part, to 
multi-vessel arteriosclerotic coronary artery disease.  The 
records also reflect that the veteran continued to experience 
chest pain, despite his undergoing coronary artery bypass 
grafting in 1987.  There were no findings regarding the 
etiology of his heart disease.

In August 1992, Stormont-Vail Regional Medical Center 
reported that it held no records pertaining to the veteran.  
A similar response was received from a Dr. Ben Folk in 
September 1992.

Service connection for cardiovascular disease was denied in a 
February 1993 rating decision.  The RO found that the 
evidence did not establish that the veteran incurred heart 
disease while on active military duty, or that it was 
manifested to a compensable degree within one (1) year of his 
discharge.  The veteran was sent a supplemental statement of 
the case in March 1993.

The matter was Remanded by the Board for a second time in 
December 1993.  The Board found that the issues of 
compensable evaluations for a status postoperative fracture 
of the distal tip of the right clavicle and a status 
postoperative fracture of the right wrist had not been 
properly developed.  Appellate consideration of the issue of 
entitlement to service connection for cardiovascular disease 
was deferred pending completion of the Remand action.

Medical records from the Little Rock VA Medical Center (VAMC) 
dated from March 1993 to July 1993 and the Fayetteville VAMC 
from March 1991 to January 1995 show that the veteran 
received evaluations and treatment for, but not limited to, 
chronic low back pain, liver disease, and arteriosclerotic 
heart disease.  Again, there were no references to the 
etiology of the veterans cardiovascular disease.

By a rating action dated in August 1995, service connection 
for cardiovascular disease was denied.  The RO determined 
that no additional evidence had been submitted to establish 
that the veteran incurred hypertension or a heart condition 
while on active duty or within one (1) year of his discharge 
from service.  A supplemental statement of the case was 
issued to the veteran in September 1995.

In July 1996, the Board referred this case with the claims 
folder and all medical records for an independent medical 
expert opinion from a specialist in internal medicine.  In 
July 1997, Ward A. Chambers, M.D., furnished an opinion as 
follows:

The veteran is now a 47 year old white 
male who has multiple diagnoses 
including:

1.	Primary biliary cirrhosis
2.	Mild hypertension
3.	Hyperlipidemia
4.	Coronary artery disease
5.	Status post angioplasty
6.	Status post coronary bypass

The veteran had a history of chest 
discomfort early on in the service.  He 
had served from August 19, 1967 to 
August, 1970, and then again from July, 
1971 to March of 1979.  At no time did he 
have any electrocardiograms or stress 
tests consistent with coronary artery 
disease.  His last negative stress test 
was in 1994.  He did have a positive 
stress test in 1996 and underwent 
coronary artery angioplasty of the first 
and second diagonal branches of the left 
anterior descending.

The patient redeveloped angina, and in 
1987 the veteran underwent a coronary 
bypass on 7-15-87 with a right internal 
mammary to the LAD left internal mammary 
to the obtuse marginal of the circumflex 
and vein grafts to the right coronary and 
diagonal branch of the LAD.

The veteran has had recurrent angina.

In addition to hypertension, the veteran 
has had tobacco abuse.  He has also had 
mildly high cholesterol, moderately high 
triglycerides and an extraordinary low 
high density lipoprotein.

The issue I am asked is if the onset of 
this disease was during his service.  
Clearly, the pathologic basis of coronary 
artery disease is present at birth and 
atherosclerosis begins in the teenage 
years.  There have certainly been autopsy 
studies of young veterans who died in war 
time that showed arthrosclerotic streaks 
at a very young age.  The veteran had a 
very low high density lipoprotein under 
20 milligrams per cent.  In addition, he 
smoked and had mild hypertension.  I 
suspect much of this preceded his 
entrance into the service.

I am not aware of any studies showing 
occupation would adversely affect the 
lipid profile, which is felt to be the 
major cause of coronary artery disease.  
He had severe dyslipoproteinemia that 
even today would not be handled by 
medications.  At the time, he was treated 
with Lopid and Lorelco.

Certainly, the pathologic process that 
led to his angioplasty and surgery began 
before he entered the service and clearly 
was progressive during the service.  It 
is entirely possible that he had no 
critical stenosis during any of his 
electrocardiograms and treadmill tests 
during the service time; therefore, he 
would not be diagnosed as having 
athrosclerotic disease.  His first event 
of diagnosis was seven years after his 
last discharge.

Although his disease was present during 
his service and almost certainly 
progressed during the service, our 
current understanding of the pathogenesis 
of coronary artery disease would not 
justify that his service in the military 
either caused or accelerated the process 
that lead to his angioplasty or coronary 
artery disease.  If necessary, I can 
provide recent review articles outlining 
this position in detail.

Because of questions concerning certain aspects of the July 
1997 opinion, the Board referred this case for a medical 
expert opinion from the Veterans Health Administration in 
March 1998.  The Board observed that Dr. Chambers had opined 
that the pathologic process that led to his [the veterans] 
angioplasty and surgery began before he entered the service 
and clearly was progressive during the service, and that 
the current understanding of the pathogenesis of coronary 
artery disease would not justify that his service in the 
military either caused or accelerated the process that lead 
to his angioplasty or coronary artery disease.  However, in 
that regard, the Board found that Dr. Chambers failed to 
indicate whether the veterans complaints of chest and arm 
discomfort in service were etiologically related to his 
current diagnosis of cardiovascular disease.  The VA medical 
expert was asked to address this question.  The claims folder 
and all medical records were forwarded to this physician.

In September 1998, the VA medical expert furnished an opinion 
as follows:

After careful review of the case in 
question under adjudication by the Board 
of Veterans Appeals, the following 
information is provided to you:

I.	Cardiovascular disease begins early 
in all of our lives with the development 
of fatty streaks in our coronary 
arteries as well as our arterial system.  
This can begin as early as the teens and 
twenties.  On May 4, 1972, the patient 
complained of chest pain that radiated to 
his left arm and was associated with his 
heart pounding.  This is at least as 
likely as not related to his current 
diagnosis of cardiovascular disease.  
Although subsequent chest pains were 
described beginning in January, 1979 that 
led to an electrocardiogram and stress 
test, which, parenthetically, were both 
normal, this does not completely 
progressed [sic] exclude the possibility 
that they were related to underlying 
cardiovascular disease.

2.	It is reasonable to assume that the 
cardiovascular disease was existent prior 
to and progressed during his service.  
This opinion was provided to you in July, 
1997, by Ward A. Chambers, M.D. who 
opined that the pathologic process that 
led to his cardiovascular procedures 
began before he entered service and 
clearly was progressive during the 
service.  This prior opinion, in my 
view, is reasonably reflective of our 
understanding of the disease process.

3.	There is no evidence to confirm that 
the apellant patients service caused the 
condition to increase in severity beyond 
its natural progression.  Therefore, the 
prior opinion given to you by Dr. 
Chambers that the current understanding 
of the pathogenesis of coronary artery 
disease would not justify that his 
service in the military either caused or 
accelerated the process that led to his 
cardiovascular procedures is accurate 
and defensible.

In summary, it is hard to dispute that 
some underlying cardiovascular disease 
existed prior to military service.  It is 
difficult to confirm, although it could 
be disputed, that the symptoms expressed 
by the patient was related to this 
disease.  But it can also be disputed 
that the service accelerated the natural 
progression of this disease process.

II.  Analysis

A.  Well-grounded Claim

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim which is plausible.  The record shows that the veteran 
was treated for complaints of chest pain with radiation to 
his left arm during service, and that his post-service 
diagnosis of arteriosclerotic cardiovascular disease has been 
attributed to these symptoms.  The Board is also satisfied 
that all relevant evidence has been properly developed, and 
that no further assistance is required to comply with the 
duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1998).

B.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (1998).  Where a veteran served 90 days or more 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  The applicable criteria further 
provide as follows:

Presumption of soundness.  The veteran 
will be considered to have been in sound 
condition when examined, accepted and 
enrolled for service, except as to 
defects, infirmities, or disorders noted 
at entrance into service, or where clear 
and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or 
disease existed prior thereto.  Only such 
conditions as are recorded in examination 
reports are to be considered as noted.

38 U.S.C. A. § 1111; 38 C.F.R. § 3.304(b).

(a) General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b)	Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 

38 U.S.C. A. § 1153; 38 C.F.R. § 3.306.

The veterans complaints of chest and arm discomfort in 
service were etiologically related to his current diagnosis 
of cardiovascular disease.  In that regard, the veterans 
cardiovascular disease which existed in service had its onset 
prior to service.  These were the conclusions of the 
independent medical examiner and VA medical expert.  The 
independent medical expert stated that the pathologic basis 
of coronary artery disease is present at birth and 
atherosclerosis begins in the teenage years, and that the 
veterans precursors of coronary artery disease (high 
cholesterol and mild hypertension) were the types that would 
have preceded his entrance into service.  They also 
determined that the cardiovascular disease progressed during 
the veterans service. There is no evidence contrary to these 
conclusions.

Thus, the question for the Boards determination is whether 
it is indisputable that the veterans military service caused 
the cardiovascular disease to increase in severity beyond the 
natural progress of the condition.  This question was posed 
to the VA medical expert.  In that regard, the VA 
cardiovascular expert opined that there was no evidence to 
confirm that the appellant patients service caused the 
condition to increase in severity beyond it natural course.  
He added that he agreed firmly with the opinion given by Dr. 
Chambers that the current understanding of the pathogenesis 
of coronary artery disease would not justify that his service 
in the military either caused or accelerated the process that 
led to his cardiovascular procedures.  In the case of 
aggravation of a pre-existing condition, the government must 
point to a specific finding that an increase in the 
disability was due to the natural progression of the disease.  
Atkins v. Derwinski, 1 Vet. App. 228 (1991).  The Board is 
satisfied that the findings rendered by the VA medical 
expert, who extrapolated on the conclusions made by an 
independent medical examiner, meets this requirement.

In summary, the Board concludes that the increase in severity 
during service of the veterans preexisting cardiovascular 
disease was due to its natural progression, and there is no 
basis upon which to grant service connection for that 
disability.


ORDER

Entitlement to service connection for cardiovascular disease 
is denied.


REMAND

The Board Remanded the matter in December 1993.  Noting that 
that the veterans complaints of functional impairment of his 
wrist and shoulder due to pain had not been evaluated, the 
Board indicated that a Remand was required because the record 
was inadequate for making those determinations.  As such, a 
VA orthopedic examination was ordered so that a determination 
could be made as to the nature, extent, and severity of the 
veterans service-connected right clavicle and right wrist 
disability.  The RO was also told to consider the provisions 
of whether the veteran was entitled to a compensable 
evaluation for multiple noncompensable service-connected 
disabilities with application of 38 C.F.R. § 3.324.

In August 1994, the veteran refused to appear for a scheduled 
VA orthopedic examination.  He indicated that he was the next 
one on the list for a liver transplant at the Mayo Clinic.  
He said that he would call when he returned and was able to 
keep an appointment.  Thereafter, in a letter dated in 
November 1994, the RO requested that the veteran inform them 
when he would be able to report for a VA examination.  The RO 
noted that a VA examination was required by the Board.  The 
veteran does not appear to have responded to this inquiry.  
Further, he failed to report for a May 1995 VA orthopedic 
examination.

In August 1995, the RO denied an increased evaluation for the 
veterans service-connected status postoperative fracture of 
the distal tip of the right clavicle and status postoperative 
fracture of the right wrist.  The RO noted that the veteran 
had failed to report for VA examinations in August 1994 and 
May 1995, and that the evidence expected from said 
examination which might have been material to the outcome of 
the claim could not be considered.  Thus, taking into account 
the lack of evidence of treatment for the claimed 
disabilities, the RO found that the noncompensable ratings 
assigned to the veterans service-connected disabilities were 
appropriate.  The veteran was furnished a supplemental 
statement of the case in September 1995.

Pursuant to 38 C.F.R. § 3.655 (1998), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination and the examination was scheduled in conjunction 
with a claim for an increased evaluation, the claim shall be 
denied.  The Board is unable to address the merits of 
38 C.F.R. § 3.655 at this time as the RO has not provided the 
veteran with the citation to this regulation nor given him 
the opportunity to present argument on why his claim should 
not be denied based on his failure to appear for a VA 
examination.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), mot. for reconsideration by panel and for review by 
the Court en banc denied, 9 Vet. App. 253 (1996) (per 
curiam).  In order to remedy this problem, the veteran should 
be scheduled for another orthopedic examination after being 
apprised of the serious consequences for failing to appear 
for such examination.  The issue of entitlement to a 
compensable evaluation for the service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324 is being held in 
abeyance pending the determination of the increased 
evaluation issues.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected right clavicle and/or 
right wrist disability since 1994.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

2.  The RO should obtain the veterans 
complete outpatient treatment records 
from the Fayetteville VAMC and any other 
known VA facility since January 1995.  
Once obtained, all records must be 
associated with the claims folder.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected disabilities.  The 
veteran should be notified of the date, 
time and place of the examinations in 
writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for an 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  The notification 
and letter to him should be included in 
the claims file.

4. The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his right 
clavicle and right wrist disabilities.  A 
copy of this Remand decision must be 
provided to the physician.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review.  Such tests as the examiner deems 
necessary should be performed.

The examiner should address each matter 
below.  The answers should be proceeded 
with the letter in the alphabet 
corresponding to the letter of the 
question or instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a.  The examiner should describe the 
complaints and findings associated 
with the service-connected right 
shoulder disability.  Specifically, 
the examiner should take a medical 
history concerning whether there are 
episodes of dislocation; and, if so, 
the frequency of same.  The examiner 
should indicate whether there is 
guarding of all arm movements or 
guarding only at shoulder level.

b.  The examination must specify the 
ranges of motion of the right 
shoulder, with normal forward 
elevation being to 180 degrees, 
normal abduction being to 180 
degrees, and normal internal and 
external rotation being to 90 
degrees.

c.  The examination must also 
include measurements of the ranges 
of motion of the right wrist and 
also specifically reference the 
normal ranges of motion for the 
wrist.  If there is ankylosis 
affecting the wrist, the position in 
degrees should be noted.  It should 
also be noted whether the position 
of any ankylosed wrist is favorable 
or unfavorable; and if unfavorable, 
whether the wrist is in any degree 
of palmar flexion or with ulnar or 
radial deviation.  See 38 C.F.R. 
§ Part 4, Diagnostic Code 5214.

d.  The examiner should be asked to 
determine whether the right shoulder 
or right wrist exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Unfavorable 
ankylosis of the shoulder is 
described by regulation as abduction 
limited to 25 degrees from side.  
Intermediate ankylosis is described 
as ankylosis between favorable and 
unfavorable and favorable ankylosis 
is described as abduction to 60 
degrees, can reach mouth and head.  
38 C.F.R. Part 4, Diagnostic Code 
5200 (1998).  Further, if the 
equivalent to ankylosis of the right 
wrist exists, the position should be 
noted in degrees.  Again, it should 
also be noted whether the equivalent 
position is favorable or 
unfavorable; and if unfavorable, 
whether it is equivalent to 
disability involving palmar flexion 
or ulnar or radial deviation.  

e.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the right shoulder 
or right wrist is used repeatedly 
over time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the veteran does not appear 
for the requested examination, the RO 
should furnish him and his representative 
a Supplemental Statement of the Case 
(SSOC) that contains the provisions of 
38 C.F.R. § 3.655 (1998) and a discussion 
of the applicability of this regulation 
to his case.  A reasonable opportunity to 
respond to the SSOC should be provided.

If the veteran does appear for the 
requested examinations, the RO should 
determine whether a separate evaluation 
for arthritis of the right shoulder 
(diagnostic code 5003) and recurrent 
dislocations of the right shoulder 
(diagnostic code 5202) is warranted.  In 
doing so, consideration should be given 
to the General Counsel Opinion in which 
it was determined that a claimant who has 
knee arthritis and instability may be 
rated separately under diagnostic code 
5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997).  If any decision remains 
adverse to the veteran, he and his 
representative should be issued a SSOC.  
Again, a reasonable opportunity to 
respond to the SSOC should be provided.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to afford the veteran due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
